           Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 1 of 12




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   KEIRTON USA, INC., a Washington                        Case No.:
     Corporation,
10                                                          COMPLAINT FOR DECLARATORY
                        Plaintiff,                          AND INJUNCTIVE RELIEF
11
            v.
12
     U.S. CUSTOMS AND BORDER
13   PROTECTION, a federal agency,
14                      Defendant.
15
                                           I. INTRODUCTION
16

17          COMES NOW Plaintiffs Keirton USA, Inc., by and through its counsel in this matter,

18   Buchalter, a Professional Corporation, and brings this action for declaratory and injunctive

19   relief against Defendant U.S. Customs and Border Protection, alleging as follows:
20                                             II. PARTIES
21
            1.      Keirton USA, Inc. (“Keirton” or “Plaintiff”) is a Washington Corporation with
22
     its principal place of business in Ferndale, Washington.
23
            2.      U.S. Customs and Border Protection (“CBP” or “Defendant”) is a federal
24

25   agency.

26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 1                           BUCHALTER
                                                                                 1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                            SEATTLE, WA 98101-1337
                                                                                      PH: 206.319.7052
           Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 2 of 12




 1                                III. JURISDICTION AND VENUE
 2          3.      Jurisdiction is proper as the claims arise out of federal statutes 19 USC
 3
     § 1595a(c)(2)(A), 21 USC § 863(a)(3), and 21 USC § 863(d), and Defendant is a federal
 4
     agency. This court also has original jurisdiction over the seizures pursuant to 28 USC § 1356.
 5
     This court also has jurisdiction pursuant to 28 USC § 2201 and 28 § USC 1367. The United
 6

 7   States has waived sovereign immunity pursuant to 5 U.S.C. § 702 for actions seeking other

 8   than monetary relief.

 9          4.      Venue is proper pursuant to 28 USC § 1391 as Plaintiff is a corporation located
10   in the State of Washington and does business in the State of Washington, and the property at
11
     issue is currently being held by U.S. Customs and Border Protection in Blaine, Washington
12
     and Seattle, Washington.
13
                                                IV. FACTS
14

15          5.      Keirton is a Washington company with its manufacturing base located in

16   Ferndale, Washington. Keirton develops and builds agricultural equipment used to process

17   hemp, kale, hops and other farm goods. It manufactures and imports parts and components as
18
     well as finished equipment from British Columbia, Canada, China, Taiwan and Japan to its
19
     location in Ferndale, Washington.
20
            6.      Keirton’s finished equipment, parts and components are used for agricultural
21
     purposes, including processing hemp, kale, hops, and other farm goods. Finished equipment
22

23   includes a Twister Trimmer, which has two components. The first is the trimmer which

24   separates branches from leaves and crop heads and the second, a vacuum, which vacuums up
25   the waste generated from the agricultural processing (the “Twister Trimmer” or collectively
26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 2                            BUCHALTER
                                                                                  1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                             SEATTLE, WA 98101-1337
                                                                                       PH: 206.319.7052
           Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 3 of 12




 1   the “Goods”). The Goods are then shipped to other unrelated businesses.
 2          7.      Keirton has taken appropriate steps to ensure that its Goods are used only for
 3
     lawful purposes. Keirton has agreements with its customers that they will not sell Keirton’s
 4
     products or equipment to anyone who may seem to be engaged in or intends to engage in
 5
     illegal activity. The agreements also state Keirton will not put products or equipment in any
 6

 7   materials that would be construed, either by content or placement, as soliciting the business of

 8   persons engaged in or intending to engage in illegal activity.

 9          8.      Keirton has been successfully operating in Ferndale, Washington since
10   approximately 2017, importing goods into the United States hundreds of times. Prior to May
11
     2020, Keirton had only one other shipment seized by CBP for a shipment to Canada from a
12
     Washington port in 2012.
13
            9.      In 2012, CBP unlawfully detained and subsequently seized a shipment being
14

15   imported by Keirton – a Twister Trimmer, on the basis that these constituted “drug

16   paraphernalia.”

17          10.     Through a non-confidential settlement agreement, CBP released the vacuum
18
     part of the Goods but kept the trimming component, which another governmental agency sold
19
     to U.S. consumers through an online auction in Florida —confirming the Goods were not
20
     “drug paraphernalia.”
21
            11.     CBP also verbally promised Keirton it would not seize any more like-kind
22

23   Goods/equipment (which, of course, would include discreet subparts contained in that Goods

24   it returned and sold). From 2012 through 2019, CBP kept its promise and did not engage in
25   any further illegal seizures of vacuums, trimmers and discreet subparts/components until
26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 3                           BUCHALTER
                                                                                 1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                            SEATTLE, WA 98101-1337
                                                                                      PH: 206.319.7052
              Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 4 of 12




 1   2020. This is represented in the following chart:
 2                             Year                    Seizure(s)                Number of
                                                                                  Seizures
 3                             2012                         X                         11
                               2013                                                    0
 4                             2014                                                    0
                               2015                                                    0
 5                             2016                                                    0
 6                             2017                                                    0
                               2018 2                                                  0
 7                             2019                                                    0
                               2020                         X                 26 (in the past 45
 8                                                                                  days)

 9
               12.     Since 2012, Keirton has reasonably relied on CBP’s promise not to seize
10
     components, to its detriment.
11

12             13.     Then, in the summer of 2020, CBP broke its promise and began seizing

13   components that Keirton uses to make its vacuums and trimmers (all are discreet subparts

14   associated with one or the other), to wit:
15
                         a)     102 2HP Collectors/ T2-LC;
16
                         b)     1 HP Collectors/ T4-LC;
17
                         c)     2 HP Motors/ Class E;
18
                         d)     71 2HP Collectors/ T2-LC;
19

20                       e)     1 HP Collectors/ T4-LC;

21                       f)     400 Grips for Handle/ 133MM/L;
22                       g)     9 2HP Collectors/ T2-LC;
23

24   1
       CBP asserted the vacuum and trimmer detained and seized were “drug paraphernalia.” The government’s own
     actions proved this assertion was “false,” as it returned the vacuum part, and another governmental agency in
25   Florida auctioned the trimmer to the general public. Further, CBP promised it would not detain or seize like-kind
     Goods again.
26   2
       The Farm Bill was passed in 2018, legalizing hemp.


         COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 4                                      BUCHALTER
                                                                                               1420 FIFTH AVE., SUITE 3100
         CASE NO. _______________________                                                       SEATTLE, WA 98101-1337
                                                                                                    PH: 206.319.7052
           Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 5 of 12




 1                      h)   25 2HP Vacuum Separators/ CS-12 E;
 2                      i)   25 2HP Collectors/ T2-LC-E;
 3
                        j)   88 1-1/2HP Vacuum Separators/ CS-12;
 4
                        k)   74 1HP Collectors/ T4-LC;
 5
                        l)   40 Aluminum Impellers;
 6

 7                      m)   17 T2-LC;

 8                      n)   5 2HP Motors;

 9                      o)   37 CS-18; and
10                      p)   75 T6-LC.
11
            14.     Specifically, on October 7, 2020, two shipments of Keirton’s Goods were
12
     seized by CBP agents and subject to forfeiture under the provision of 19 USC
13
     § 1595a(c)(2)(A), 21 USC § 863(a)(3), and 21 USC § 863(d). The Goods were detained with
14

15   CBP claiming, without evidence, that the Goods would be used for an unlawful purpose

16   (assumed again it would once again, eight years late, mischaracterize the Goods as “drug

17   paraphernalia”).
18
            15.     On October 15, 2020, an additional shipment of Keirton’s goods was seized by
19
     CBP and subject to forfeiture under the provision of 19 USC § 1595a(c)(2)(A), 21 USC
20
     § 863(a)(3), and 21 USC § 863(d).
21
            16.     On November 11, 2020, an addition shipment of Keirton’s goods was seized
22

23   by CBP and subject to forfeiture under the provision of 19 USC § 1595a(c)(2)(A), 21 USC

24   § 863(a)(3), and 21 USC § 863(d).
25          17.     Three Notices of Seizure were issued October 26, 2020, and an additional
26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 5                         BUCHALTER
                                                                               1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                          SEATTLE, WA 98101-1337
                                                                                    PH: 206.319.7052
           Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 6 of 12




 1   Notice of Seizure was issued on November 17, 2020. The Notices of Seizure are attached
 2   hereto as Exhibits A, B, C and D.
 3
            18.     In CBP case number 2021300100000401, the seized Goods consisted of
 4
     discreet subparts of Keirton’s Twister Trimmer. The appraised domestic value of the property
 5
     seized by CBP on October 7, 2020, was estimated by CBP to be $239,574.00.
 6

 7          19.     In CBP case number 2021300100000501, the seized Goods consisted of

 8   discreet subparts of Keirton’s Twister Trimmer. The appraised domestic value of the property

 9   seized by CBP on October 7, 2020, was estimated by CBP to be $245,727.08.
10          20.     In CBP case number 2021300100001001, the seized Goods consisted of
11
     discreet subparts of Keirton’s Twister Trimmer. The appraised domestic value of the property
12
     seized by CBP on October 15, 2020, was estimated by CBP to be $142,552.00.
13
            21.     In CBP case number 2021300100003101, the seized Goods consisted of
14

15   discreet subparts of Keirton’s Twister Trimmer. The appraised domestic value of the property

16   seized by CBP on November 11, 2020, was estimated by CBP to be $159,396.00.

17          22.     Keirton currently has twenty-two other shipments that have been detained by
18
     CBP for which Keirton has not received notices of seizure: seven in Blaine, Washington,
19
     three in Seattle, Washington, and twelve in Memphis, Tennessee. Keirton estimates the value
20
     of this property (discreet subparts of the Twister Trimmer) to be approximately $300,000.
21
            23.     Keirton has over 100 employees with 45 employees at its Ferndale,
22

23   Washington, location. Keirton’s viability as a business and employer is dependent on its

24   ability to import goods. Keirton’s seized Goods have currently been held for more than one
25   month. Without the ability to import Goods, Keirton will soon have to lay off all of its
26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 6                            BUCHALTER
                                                                                  1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                             SEATTLE, WA 98101-1337
                                                                                       PH: 206.319.7052
            Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 7 of 12




 1   employees and close the business permanently.
 2                                       V. CAUSES OF ACTION
 3
                                        DECLARATORY RELIEF
 4
                                                (Count One)
 5
             24.      Keirton re-alleges all prior allegations contained in the previous paragraphs as
 6

 7   if set forth in full herein.

 8           25.      A ripe and justiciable controversy exists with regard to the circumstances and

 9   legality of CBP’s seizures of Plaintiff’s Goods.
10           26.      The Plaintiff’s Goods are legal under applicable law. This is confirmed by the
11
     conduct of the CBP in 2012, when it returned and detained/seized the vacuum portion of the
12
     Twister Trimmer and then auctioned off to the public the trimming portion of the Twister
13
     Trimmer.
14

15           27.      CBP’s actions in indiscriminately seizing all Goods imported by Keirton

16   without regard to the definition of drug paraphernalia in the 21 USC 863(d) and evidence of

17   lawful end users is evidence that these illegal and improper seizures are likely to continue in
18
     the future.
19
             28.      As a result of the acts described in the preceding paragraphs, there exists a
20
     controversy of sufficient immediacy to warrant the issuance of a declaratory judgment that
21
     Keirton’s Goods (its assembled products and component parts) are legal, and are not being
22

23   introduced contrary to law, and do not constitute “drug paraphernalia” when the manufacture

24   of cannabis is authorized by State law pursuant to Section 863(f)(1).
25                                              (Count Two)
26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 7                              BUCHALTER
                                                                                    1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                               SEATTLE, WA 98101-1337
                                                                                         PH: 206.319.7052
            Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 8 of 12




 1           29.      Keirton re-alleges all prior allegations contained in the previous paragraphs as
 2   if set forth in full herein.
 3
             30.      Keirton’s products have multiple legal uses, including processing kale, hemp,
 4
     hops, and other crops requiring separation of the crop from branches. Nonetheless, CBP has
 5
     seized the goods on the possibility that the component parts could be used in the manufacture
 6

 7   of marijuana, which is legal in several states, including Washington State.

 8           31.      CBP’s seizure of items with multiple legal uses based on the potential that the

 9   items could be used in an unlawful manner by an eventual end user, entirely beyond the
10   control of Keirton, is an unsupported and impermissible application of Section 863(d).
11
             32.      As a result of the acts described in the preceding paragraphs, there exists a
12
     controversy of sufficient immediacy to warrant the issuance of a declaratory judgment that
13
     CBP’s seizure of Keirton’s Goods (its assembled products and component parts) pursuant to
14

15   Section 863(d) based on potential end users’ misuse of the goods is unlawful.

16                                             (Count Three)

17           33.      Keirton re-alleges all prior allegations contained in the previous paragraphs as
18
     if set forth in full herein.
19
             34.      CBP promised Keirton it would not seize any more like-kind Goods after the
20
     2012 seizure of Keirton’s Twister Trimmer. The government conceded the Twister Trimmer
21
     was lawful by auctioning the trimmer portion off to the public and by returning the vacuum
22

23   portion to Keirton.

24           35.      From 2012 through 2019, CBP kept its promise and did not engage in any
25   further illegal seizures of vacuum and trimmer components.
26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 8                              BUCHALTER
                                                                                    1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                               SEATTLE, WA 98101-1337
                                                                                         PH: 206.319.7052
            Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 9 of 12




 1           36.      Since 2012, Keirton has reasonably relied on CBP’s promise not to seize
 2   components, to its detriment.
 3
             37.      Then, in the summer of 2020, CBP broke its promise and began seizing the
 4
     precise subparts that Keirton uses to make its Twister Trimmers, as set forth above.
 5
             38.      Keirton will be irreparably harmed if the government is not forced to keep its
 6

 7   promise, return all currently detained and seized Goods, and cease and desist from all further

 8   like-kind conduct going forward.

 9           39.      As a result of the acts described in the preceding paragraphs, there exists a
10   controversy of sufficient immediacy to warrant the issuance of a declaratory judgment that
11
     CBP is estopped, on the basis of promissory estoppel, from detaining and seizing Keirton’s
12
     Goods based on the promises on which Keirton reasonably relied.
13
                                               (Count Four)
14

15           40.      Keirton re-alleges all prior allegations contained in the previous paragraphs as

16   if set forth in full herein.

17           41.      Upon information and belief, CBP is seizing Keirton’s Goods while goods of
18
     like-kind imported by its numerous competitors are not seized. CBP is conducting blanket
19
     detention and seizures of Keirton’s Goods on the basis that they are being imported by
20
     Keirton, in an arbitrary and capricious manner, depriving Keirton of its legal rights.
21
             42.      As a result of the acts described in the preceding paragraphs, there exists a
22

23   controversy of sufficient immediacy to warrant the issuance of a declaratory judgment that

24   CBP’s enforcement of Section 863(d) against Keirton is arbitrary, capricious and
25   unconstitutional.
26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 9                              BUCHALTER
                                                                                    1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                               SEATTLE, WA 98101-1337
                                                                                         PH: 206.319.7052
           Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 10 of 12




 1                                        INJUNCTIVE RELIEF
 2           43.      Keirton re-alleges all prior allegations contained in the previous paragraphs as
 3
     if set forth in full herein.
 4
             44.      Keirton seeks to import legal Goods for lawful purposes and has taken
 5
     appropriate steps to ensure its Goods are used for lawful purposes.
 6

 7           45.      Keirton is likely to succeed on the merits of its claim because CBP has

 8   wrongfully seized Keirton’s Goods as “drug paraphernalia,” contrary to the statutory

 9   definition in 19 USC § 863(d) and exemptions in 19 USC § 863 (f)(1). These seizures were
10   made despite CBP being informed of intended lawful end users, based on speculative
11
     unknown end users for which Keirton cannot be held responsible.
12
             46.      Keirton will be irreparably harmed by CBP’s seizure of $627,853.08 worth of
13
     Keirton’s Goods currently in CBP custody. CBP has detained an additional $400,000 of
14

15   Goods, which CBP has indicated will also be seized. Without injunctive relief, these seizures

16   will cause Keirton to shutter its doors by December 31, 2020. It will also cause loss of current

17   and future contracts with customers for delivery of its Twister Trimmers.
18
             47.      The balance of the equities tips strongly in Keirton’s favor. Keirton will be
19
     driven out of business if CBP’s seizures stand. Conversely, the government has no interest in
20
     preventing the sale of Twister Trimmers, as it put the trimmer component of a Twister
21
     Trimmer up for auction to the general public in 2012 after seizing it from Keirton and gave
22

23   the vacuum component back to Keirton.

24           48.      The public interest will be served by the issuance of an injunction. The public
25   has an interest in preventing agency overreaching, prevent inconsistent agency action, in the
26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 10                             BUCHALTER
                                                                                    1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                               SEATTLE, WA 98101-1337
                                                                                         PH: 206.319.7052
           Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 11 of 12




 1   preservation of legally operated businesses that conduct import and export businesses, and in
 2   a clear interpretation of the statute and its lawful application.
 3
                                        VI. PRAYER FOR RELIEF
 4
     WHEREFORE, having fully plead, Keirton prays for the following relief:
 5
             1.      For immediate release of all Goods seized and/or detained by CBP without
 6
     penalty;
 7

 8           2.      An Order enjoining CBP from seizing or detaining Keirton’s same or similar

 9   Goods, including parts, components and equipment, on the erroneous basis that such Goods

10   constitute “drug paraphernalia;”
11           3.      An Order enjoining CBP from initiating administrative or civil forfeiture
12
     proceedings against the seized Goods during the pendency of this action;
13
             4.      For declaratory relief stating that Keirton’s seized Goods are legal and do not
14
     constitute “drug paraphernalia” under 19 USC 863(d);
15

16           5.      For declaratory relief stating CBP’s seizure of Keirton’s Goods (its assembled

17   products and component parts) pursuant to Section 863(d) based on potential end users’

18   misuse of the goods is unlawful;
19
             6.      For declaratory relief stating that CBP is estopped, on the basis of promissory
20
     estoppel, from detaining and seizing Keirton’s Goods based on the promises on which Keirton
21
     reasonably relied;
22
             7.      For declaratory relief stating that CBP’s interpretation and enforcement of
23

24   Section 863(d) against Keirton is arbitrary, capricious and unconstitutional;

25           8.      For an award of its legal fees and costs, as permitted by statue or common law;
26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 11                           BUCHALTER
                                                                                  1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                             SEATTLE, WA 98101-1337
                                                                                       PH: 206.319.7052
           Case 2:20-cv-01734-RSM Document 1 Filed 11/23/20 Page 12 of 12




 1   and
 2           9.      For such other and further relief as this Court deems just and equitable.
 3

 4

 5   Dated: November 23, 2020                       BUCHALTER

 6

 7                                                  By: /s/ Brad P. Thoreson
                                                        Brad P. Thoreson, WSBA #18190
 8                                                      Email: bthoreson@buchalter.com

 9

10
                                                    By: /s/ Hal E. Snow, Jr.
11                                                      Harold (Hal) E. Snow, Jr., WSBA #32645
                                                        Email: hsnow@buchalter.com
12
                                                         1420 Fifth Avenue, Suite 3100
13                                                       Seattle, WA 98101-1337
                                                         Telephone: 206.319.7052
14
                                                         Attorneys for Plaintiff Keirton USA, Inc.
15
     BN 42703185v1

16

17

18

19

20

21

22

23

24

25

26

      COMPLAINT FOR DECLARATIVE AND INJUNCTIVE RELIEF - 12                            BUCHALTER
                                                                                   1420 FIFTH AVE., SUITE 3100
      CASE NO. _______________________                                              SEATTLE, WA 98101-1337
                                                                                        PH: 206.319.7052
